Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 of E. Gudlin et al., US 16/475,017 (Jul. 13, 2017) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claim(s) 1-8, drawn to a method for producing a light absorbing material with the perovskite structure and chemical formula ADB3; 
Group (II)	claim(s) 9, drawn to a method for preparation of the liquid precursor for obtaining organic-inorganic perovskite based on the mixing of the components with A and B; and
Group (III)	claim(s) 10, drawn liquid precursor AB-nB2 for obtaining organic-inorganic perovskite, where n[Symbol font/0xB3]1.  

Note: provisional election of a single disclosed chemical compound species as follows is required regardless of which group is elected:

(1)	a single species of A, from within the Markush grouping of cations CH3NH3+, (NH2)2CH+, C(NH2)3+, and Cs+;
(2)	a single species of the first occurrence of variable B, from within the Markush grouping of the anions Cl-, Br-, and I- ;
(3)	a single species of the second occurrence of variable B from within the Markush grouping of Cl2, Br2, and I2; 
(4)	a single species of D within the grouping of elemental Sn, Pb, and Bi; and
(5)	an integer value for variable n.  


Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Lack of a Shared Technical Feature

Groups (I) and (II) lack unity of invention because the groups do not share the same or corresponding technical feature.  These groups of inventions are drawn to distinct methods and contain no common method steps.  The only possible common technical feature between Groups (I) and (II) is a “liquid precursor”.  That is, the method of Group (I) recites “the composition AB-nB2”.  On the other hand, the method of Group (II) recites “liquid precursor for obtaining organic-inorganic perovskite based on the mixing of the components with A and B”.  And the instant specification does not give guidance regarding the meaning of “based on the mixing” within this phrase.  In view of the different claim language between Group (I) and Group (II) with respect to “liquid precursors” this term cannot be considered a common technical feature.  Further still, it is not clear what the formula AB-nB2 is.  For example, claim 1 recites two different definitions for B.  In a first definition “B is chosen from the anions Cl-, Br-, I-, or mixtures thereof”.  However later in claim 1 “B is chosen from Cl2, Br2, I2 and mixtures of thereof”.  Any attempt to plug in values for B as defined in claim 1, into the structure AB-nB2 fails under the rules of chemical valance.  As such, the inventions of Groups (I) and (II) are not considered to share a common technical feature.  

Unity of invention is lacking between Groups (II) and (III) for the same reasons.  


Unity of invention is lacking between Group (III) and either of Groups (I) or Group (II) because in addition to the lack of a shared technical feature (in view of the unclear nature of AB-nB2, as discussed above) it is further not clear whether claim 10 is a method claim or a composition claim, such that it cannot be assigned to a statutory category.  37 CFR 2”, however claim 10 also includes the method step of “while mixing of the components with A cations and B anions with A to B molar ratio varying within the range from 1:1 to 1:5 is performed within the temperature range from 0 to 150°C”.  And it is not clear how this method step relates to the claim as a whole.  Claim 10 is also unclear as whole because claim 10 recites “mixing the components” but there is no antecedent basis for “components”.   

Election of Species

This application contains claims directed to more than one chemical species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the Groups of inventions lack the same corresponding technical feature.  

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single disclosed chemical compound species as follows :

(1)	a single species of A, from within the Markush grouping of cations CH3NH3+, (NH2)2CH+, C(NH2)3+, and Cs+;
(2)	a single species of the first occurrence of B, from within the Markush grouping of the anions Cl-, Br-, and I- ;
(3)	a single species of the second occurrence of variable B from within the Markush grouping of Cl2, Br2, and I2; 
(4)	a single species of D within the grouping of elemental Sn, Pb, and Bi; and
(5)	an integer value for variable n.  

to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species of chemical compounds are found in the specification.  The reply must also identify the claims readable on the elected species, including any claims subsequently 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and claims that read on the elected species. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.  Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622